UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6667



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


ANGELA JAMES, a/k/a Angela Airy James, a/k/a
Barbara Ann Patterson,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-160-3)


Submitted:    October 23, 2003               Decided:   October 30, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela James, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angela James appeals from the district court’s order denying

her motions seeking modification of her sentence. James pled guilty

to drug trafficking charges in 1998.    In her plea agreement, James

waived her right to appeal her conviction or sentence in any direct

appeal or post-conviction action.    A waiver-of-appeal provision in

a valid plea agreement is enforceable if it results from “a knowing

and intelligent decision to forego the right to appeal.”     United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991). We find that

the record shows that James knowingly and intelligently waived her

right to appeal.   Consequently, the valid appeal waiver precludes

review of her motions to modify her sentence.       Accordingly, we

affirm the district court’s order denying the motions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2